Attachment to Advisory Action
The Applicant has proposed amendments to provide a corrected translation of the international application (see the Applicant’s remarks filed 1/5/2021) to include the specification, the claim listing and the drawings.  The Applicant proposed amendments to the corrected translation of the specification to add the foreign priority information and to add the “BRIEF DESCRIPTION OF THE DRAWINGS” heading (see the marked-up version filed 1/5/2021).  The Applicant proposed amendments (see the amended claims filed 1/5/2021) to the corrected translation of the claims to amend claims 1, 4-9 and 11-12, cancel claims 2-3 and 10, add new claims 13-23 and then to cancel new claims 14-17 and 22.  The proposed amendments have been considered, but are NOT ENTERED for the reason(s) set forth below.

The proposed amendments have not been entered because the amendments to the claims are not compliant as set forth in 37 C.F.R. 1.121 and MPEP 714.  Specifically, the amendments to the claims to not include the proper annotations to said claims as there is no indication that the claims 1, 4-9 and 11 have been amended as all the claims are listed as “Previously Presented,” and there is no underlining or strikethroughs to indicate what limitations have been added to the claims or deleted from the claims.  In addition, new claims 13-23 have not been listed as “New.”
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive 

The Examiner notes that, if the proposed amendments had been entered, the rejection of claims 18 under 35 U.S.C. 112, 1st paragraph as set forth in paragraph 11 of the action mailed 7/8/2020 would have been withdrawn.

The Examiner notes that, if the proposed amendments had been entered, the rejections of claims 12 and 18 under 35 U.S.C. 112, 2nd paragraph as set forth in paragraphs 12-13 of the action mailed 7/8/2020 would have been withdrawn.

The Examiner notes that, if the proposed amendments had been entered, the drawings would be objected to in a manner identical to that set forth in paragraph 5 of the action mailed 10/1/2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/23/2021